 In the Matter of ARMOUR & COMPANYandLOCAL #566, AMALGAMATEDMEAT CuTrERS AND BUTCHER WORKMEN OF NORTH AMERICACaseNo. R-1458SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 18, 1939On October 24, 1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled proceedings.'.Pursuant to the Direction of Elections,elections by secret ballot were conducted on November 21, 1939, underthe direction and supervision of the Regional Director for theThirteenth Region (Chicago, Illinois), among the following groupsof employees of Armour & Company, Peoria, Illinois, herein calledthe Company :(a)All production and maintenance employees, including live-stock drivers, but excluding foremen, assistant foremen, salesmen,teamsters, clerical and office employees, policemen or watchmen, boxpullers, supervisory employees, steady-time checkers, the firemen,coal passers, engineers, brine men and laborers employed in themotive-power department to determine whether they desired to berepresented by Local #566, Amalgamated Meat Cutters and ButcherWorkmen of North America, affiliated with the American Federationof Labor, hereinafter called the Amalgamated, or by United Packing-houseWorkers of America of Packinghouse Workers OrganizingCommittee, affiliated with the Congress of Industrial Organizations,herein called the United, or by neither;(b)Firemen, coal passers, and laborers in the motive-power de-partment to determine whether they desired to be represented byInternational Brotherhood of Firemen & Oilers, Local No. 8, affili-ated with the American Federation of Labor, hereinafter called theFiremen & Oilers, or by the United, or by neither;'16 N.L. R. B. 334.18 N. L. R. B., No. 60.407283029-41-vol. 18-27 408DECISIONS OF NATIONAL LABOR RELATIONS BOARD(c)Engineers and brine men in the motive-power department todetermine whether they desired to be represented by InternationalBrotherhood of Operating Engineers, Local No. 8, affiliated with theAmerican Federation of Labor, hereinafter called the Engineers, orby the United, or by neither.On. November 28, 1939, the Regional Director, acting pursuant toArticle III, Section 9, of National Labor Relations Board Rules andRegulations-Series 2, issued and duly served upon the parties anElection Report on the ballots.No Objections to the conduct of theballot or the Election Report have been filed by any of the parties.As to the results of the secret ballots, the Regional Director re-ported as follows :1.Production and maintenance employees (industrial unit)Total number eligible_______________________________________305Total number of ballots cast________________________________297Total number of ballots cast for Local #566, AmalgamatedMeat Cutters and Butcher Workmen of North America,affiliated with the American Federation of Labor___________ 183Total number of ballots cast for United Packinghouse WorkersofAmerica of Packinghouse Workers Organizing Commit-tee, affiliated with the Congress of Industrial Organizations__78Total number of ballots cast for neither labor organization-__21Total number of challenged ballots___________________________15Total number of blank ballots_______________________________0Total number of void ballots________________________________-02.Firemen, coalpassers,and laborersTotal number eligible_______________________________________9Total number of ballots cast_________________________________9Total number of ballots cast for International Brotherhood ofFiremen & Oilers, Local No. 8, affiliated with the AmericanFederation of Labor______________________________________9Total number of ballots cast for United Packinghouse Workersof America of Packinghouse Workers Organizing Committee,affiliated with the Congress of Industrial Organizations____0'T'otal number of ballots cast for neither labor organization-___0Total number of challenged ballots__________________________0Total number of blank ballots________________________________0Total number of void ballots________________________________03.Engineers and brine menTotal number eligible_______________________________________7Total number of ballots cast---------------------------------7Total number of ballots cast for International Brotherhood ofOperating Engineers, Local No. 8, affiliated with the AmericanFederation of Labor---------------------------------------7Total number of ballots cast for United Packinghouse Workersof America of Packinghouse Workers Organizing Committee,attiliatedwith the Congress of industrial Organizations-____0 ARMOUR & COMPANY409Total number of ballots cast for neither organization___-_____0Total number of challenged ballots___________________________0Total number of blank ballots_______________________________0Total number of void ballots_________________________________0Since the counting of the 15 challenged ballots would not affectthe results of the election held among the production and mainte-nance employees, the Regional Director recommended that they benot opened.The Board hereby adopts the recommendation of theRegional Director.Upon the entire record in the case, the Board makes the following :SUPPLEMENTAL FINDINGS OF FACTIn its Decision and Direction of Elections, issued on October 24,1939, the 'Board stated that the determination of the appropriateunit or units for the purposes of collective bargaining would dependupon the results of the elections to be held among the three groupsdescribed above.The Board said :If a majority of the employees in any of the groups mentionedabove select one of the organizations affiliated with the AmericanFederation of Labor to represent them, the employees in saidgroup shall constitute a separate bargaining unit. If a ma-jority of the employees in any one group, or in each of morethan one group, select the United, all the employees in the groupor groups which so designate the United shall constitute a singlebargaining unit.The Election Report shows, and we find, that a majority of theemployees in each of the groups have selected one of the organiza-tions affiliated with the American Federation of Labor to representthem.Employees in each of the groups, therefore, constitute aseparate bargaining unit.In order to insure to employees of Armour & Company, Peoria,Illinois, the full benefit of their right to self-organization and tocollective bargaining, and otherwise to effectuate the policies of theAct, we find that each of the following groups of employees consti-tute a unit appropriate for the purposes of collective bargaining :(a)All production and maintenance employees, including live-stock drivers, but excluding foremen, assistant foremen,salesmen, teamsters, clerical and office employees, police-men or watchmen, box pullers, supervisory employees,steady-time checkers, the firemen, coal passers, engineers,brinemen and laborers employed in the motive-powerdepartment;(b)Firemen, coal passers, and laborers in the motive-powerdepartment ;(c)Engineers and brine men in the motive-power department. 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Election Report shows, and we find, that the Amalgamated,the Firemen & Oilers, and the Engineers, respectively, have beendesignated and selected by a majority of the employees in the above-described units as their representatives for the purposes of collectivebargaining.They are, therefore, the exclusive representatives of allemployees in such units for the purposes of collective bargaining,and we will so certify.Upon the basis of the above findings of fact, and upon the entirerecord in the proceedings, the Board makes the following :SUPPLEMENTAL CONCLUSIONS OF LAW1.The following employees of Armour & Company, Peoria, Illi-nois, constitute units appropriate for the purposes of collective bar-gaining, within the meaning of Section 9 (b) of.the National LaborRelations Act :(a)All production and maintenance employees, including live-stock drivers, but excluding foremen, assistant foremen,salesmen, teamsters, clerical and office employees, police-men or watchmen, box pullers, supervisory employees,steady-time checkers, the firemen, coal passers, engineers,brinemen and laborers employed in the motive-powerdepartment;(b)Firemen, coal passers, and laborers in the motive-powerdepartment ;(c)Engineers and brine men in the motive-power department.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9,ofNational Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that Local #566, Amalgamated MeatCutters and Butcher Workmen of North America, affiliated with theAmerican Federation of Labor, has been designated and selected bya majority of all production and maintenance employees of Armour& Company, Peoria, Illinois, including livestock drivers, but exclud-ing foremen, assistant foremen, salesmen, teamsters, clerical and officeemployees, policemen or watchmen, box pullers, supervisory em-ployees, steady-time checkers, the firemen, coal passers, engineers,brine men and laborers employed in the motive-power department,as their representative for the purposes of collective bargaining andthat, pursuant to Section 9 (a) of the National Labor Relations Act,Local #566, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, affiliated with the American Federation of Labor, ARMOUR & COMPANY411is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment; andIT IS HEREBY CERTIFIED that International Brotherhood of Firemen& Oilers, Local No. 8, affiliated with the American Federation ofLabor, has been designated and selected by a majority of firemen,coal passers, and laborers in the motive-power department of Armour& Company, Peoria, Illinois, as their representative for the purposesof collective bargaining and that, pursuant to Section 9 (a) of theNational Labor Relations Act, International Brotherhood of Firemen& Oilers, Local No. 8, affiliated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment; andIT IS HEREBY CERTIFIED that International Brotherhood of Operat-ing Engineers, Local No. 8, affiliated with the American Federationof Labor, has been designated and selected by a majority of engi-neers and brine men in the motive-power department of Armour& Company, Peoria, Illinois, as their representative for the purposesof collective bargaining and that, pursuant to Section 9 (a) of theNational Labor Relations Act, International Brotherhood of Operat-ing Engineers, Local No. 8, affiliated with the American Federation ofLabor, is the exclusive representative of all such employees for thepurposes of collective bargaining in respect to rates of pay, wages,hours of employment, and other conditions of employment.